Detailed Action
The present application, filed on 10/15/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 10/15/2021. 
Claims 1-20 are pending and have been considered below.

Priority
The application claims benefit to provisional application 63/113,086, filed on 11/12/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the drive wheel, and the strut must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities: “wherein the upper case and the lower case for an aperture that is designed…” should read, “wherein the upper case and the lower case form an aperture that is designed…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first set of attachment device". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over LaForce (US 2020/0346506), as cited by applicant, in view of Cross (US 2015/0366125).

    PNG
    media_image1.png
    378
    749
    media_image1.png
    Greyscale

LaForce Figure 7A (Annotated)
Regarding claim 1, LaForce discloses {Figures 1-7C} a suspension system {102}, comprising: a hub carrier {138} designed to couple to a wheel hub {130}; and a hub carrier mounting structure {138} including: a mounting flange {150 (154) [0049]} removably attached to the hub carrier {138}; and an upper case {A} and a lower case {B} coupled to a support beam {140, 606}; wherein the upper {A} and lower {B} cases are coupled via a first set of attachment devices {158} and a second set of attachment devices {158} that are positioned on opposing sides of the upper {A} and lower {B} cases.
However, LaForce does not explicitly disclose the first and second set of attachment devices have varying vertical heights.  

    PNG
    media_image2.png
    257
    378
    media_image2.png
    Greyscale
 
Cross Figure 5 (Annotated)
Cross teaches {Figures 1-17} the first {28} and second {28} set of attachment devices have varying vertical heights {Figure 5 (Annotated)}. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first and second attachment devices, as disclosed by LaForce, to have varying vertical heights, as taught by Cross, in order to “[decrease the likeliness of damage]”, even under “very harsh conditions” [0022].
Regarding claim 2, LaForce in view of Cross teaches all the aspects of claim 1. However, LaForce does not explicitly disclose the second set of attachment devices is positioned laterally between the first set of attachment devices.  
Cross teaches {Figures 1-17} a second set of attachment devices {26; 114+118} is positioned laterally between the first set of attachment devices {24; 114+120}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second set of attachment devices to be positioned laterally between the first set of attachment devices in order to “secure the [leaf spring] to the frame…[while] also… preventing the spring from pivoting about the [attachment device]” [0031].
Regarding claim 3, LaForce discloses {Figures 1-2, and 7} the mounting flange {150, 154} includes a forward end arranged longitudinally rearward from a lateral end of the support beam {140, 606}.  
Regarding claim 4, LaForce discloses {Figures 7A (Annotated)} the upper case {A} includes a sidewall extending below an aperture designed to receive an axle shaft {112, 114}.  
Regarding claim 5, LaForce discloses {Figures 1-7} a leaf spring {152, 156} coupled to the hub carrier mounting structure {136, 138}.  
Regarding claim 6, LaForce discloses {“it is therefore to be understood that the electric axle drivetrain assembly may be an under-slung leaf-spring assembly” [0056]} the leaf spring {152, 156} extends under the support beam {140, 606}.
Regarding claim 7, LaForce discloses {Figures 1-7} the support beam {140, 606} is a de Dion beam [0025].  
Regarding claim 8, LaForce discloses {Figures 1-7} a differential {110} rotationally coupled to an electric machine {105, 106, 107 [0006]} and an axle shaft {112, 114} rotatably coupled to a drive wheel {“drive wheel(s)” [0043]}, wherein the drive wheel is mounted on the wheel hub {120, 130}.
Regarding claim 9, LaForce discloses {Figures 1-7C} a de Dion suspension system {102}, comprising: a de Dion beam {140, 606} extending between a first hub carrier assembly {136} and a second hub carrier assembly {138}; wherein the first hub carrier assembly {136} comprises: a hub carrier {136} designed to couple to a wheel hub {120}; and a hub carrier mounting structure {136} including: a mounting flange {150 [0049]} removably attached to the hub carrier {136}; and an upper case {A} and a lower case {B} coupled {Figure 7A (Annotated)} to a support beam {140, 606}; wherein the upper {A} and lower {B} cases are coupled via a first set of attachment devices {158} and a second set of attachment devices {158} positioned on opposing sides of the upper {A} and lower {B} cases.
However, LaForce does not explicitly disclose the upper case includes opposing sidewalls having varying vertical heights.  
Cross teaches {Figures 1-17} the upper case {A} includes opposing sidewalls {A1, A2} having varying vertical heights {Figure 5 (Annotated)}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first and second attachment devices, as disclosed by LaForce, to have varying vertical heights, as taught by Cross, in order to “[decrease the likeliness of damage]”, even under “very harsh conditions” [0022].
Regarding claim 11, LaForce discloses {“it is therefore to be understood that the electric axle drivetrain assembly may be an under-slung leaf-spring assembly” [0056]} a spring {152, 156} extending vertically under the de Dion beam {140, 606}.  
Regarding claim 12, LaForce discloses {Figures 1-7} a differential {110} rotationally coupled to an electric machine {105, 106, 107 [0006]} and an axle shaft {112, 114} rotatably coupled to a drive wheel {“drive wheel(s)” [0043]}, wherein the drive wheel is mounted on the wheel hub {120, 130}.
Regarding claim 13, LaForce discloses {Figures 1-7C} a strut mount {404 [0066]} positioned laterally inboard from the upper case {A} and the lower case {B}.  
Regarding claim 14, LaForce discloses {Figures 1-7C} a spring attachment component {136, 138} that is positioned below the lower case {B; “underslung” [0056]} and is profiled to attach to a leaf spring {152, 156}.  
Regarding claim 15, LaForce discloses {Figures 1-7C} a vehicle suspension system {102}, comprising: a hub carrier {138} designed to couple to a wheel hub {130}; and a hub carrier mounting structure {138} including: a mounting flange {154 [0049]} removably attached to the hub carrier {138}; and an upper case {A} and a lower case {B} removably coupled one another {Figure 7A (Annotated)} and a de Dion beam {140, 606}, wherein the upper case {A} and the lower case {B} form an aperture that is designed to receive an axle shaft {112, 114}; wherein the upper {A} and lower {B} cases are coupled via a first set of attachment devices {158} and a second set of attachment devices {158} that are positioned on opposing sides of the upper {A} and lower {B} cases.
However, LaForce does not explicitly disclose the first and second set of attachment devices have varying vertical heights.  
Cross teaches {Figures 1-17} the first {28} and second {28} set of attachment devices have varying vertical heights {Figure 5 (Annotated)}. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first and second attachment devices, as disclosed by LaForce, to have varying vertical heights, as taught by Cross, in order to “[decrease the likeliness of damage]”, even under “very harsh conditions” [0022].
Regarding claim 16, LaForce discloses {Figures 1-7C} the first set of attachment devices {158} are positioned vertically above the de Dion beam {140, 606}.  
Regarding claim 18, LaForce in view of Cross teaches all the aspects of claim 15. However, LaForce does not explicitly disclose the upper case tapers in a longitudinal direction towards the first set of attachment devices.  
Cross teaches {Figure 5 (Annotated)} the upper case {A} tapers in a longitudinal direction towards the first set of attachment devices {A1}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the upper case to taper in a direction towards the first set of attachment devices, as taught by Cross, in order to “[decrease the likeliness of damage]”, even under “very harsh conditions” [0022].
Regarding claim 19, LaForce discloses {Figures 7 (Annotated)} the upper case {A} is formed out of a continuous piece of material.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LaForce and Cross as applied to claim 15 above, and further in view of Doner (US 6,139,092).
Regarding claim 17, LaForce in view of Cross teaches all the aspects of claim 15. However, LaForce does not explicitly disclose the upper case includes a rib that extends longitudinally across at least a portion of its outer surface.
Doner teaches {Figures 1-6} the upper case {76, 77} includes a rib {80, 82} that extends longitudinally across at least a portion of its outer surface {Col. 3, lines 12-17}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the upper case to include a rib extending in the longitudinal direction in order to “protect the fasteners from damage, allowing more convenient service” {Col. 3, lines 16-17}.

Allowable Subject Matter
Claims 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito (WO 2019/003926) teaches a De Dion type suspension device for a vehicle. Dilworth (CN 105764718) teaches a vehicle suspension assembly attachment. Fiebig (DE 102019/204567) teaches a motor vehicle with a rear axle. Messina (EP 3,698,998) teaches a rear suspension unit for a vehicle. Juriga (US 2012/0200057) teaches a leaf suspension for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614